DETAILED ACTION
	This action is responsive to applicant’s communication filed 04/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 10 is objected to for minor informalities.
Claims 1-9 are rejected under 35 U.S.C. 112(b).
Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1).
	Claims 3-9 and 11 are rejected under 35 U.S.C. 103.
	
Claim Objections
Claim 10 is objected to because of the following informalities: 
In line 4 of claim 10, “in the control part” should read “in a control part”.
In line 7 of claim 10, “entering the rest of the password set is except for the omitted key” should read “entering the rest of the password set except for the omitted key”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“an unlocking part that locks or unlocks the password security system whether the entered password matches” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“auditory or visual means” in claim 2. This limitation modifies the “display part” first recited in claim 1, which is interpreted to have structure since 
“a visual means or an auditory means” in claim 7. In light of the specification (Page 2 Lines 13-14), the “a visual means” or “a hearing means” are features of a display part. The display part originally recited in claim 1 is interpreted to have structure since one of ordinary skill in the art would know what structure constitutes a “display”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitation “an unlocking part that locks or unlocks the password security system whether the entered password matches” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The disclosure states that the unlocking part “is locked or unlocked depending on whether the password matched” (Page 4 Line 15), the unlocking part “may lock or unlock the security system at a command of the control part” (Page 5 Line 6), and that the operation of the unlocking part is controlled by the control part (Page 5 Line 11). The disclosure further states (Page 5 Lines 7-8), “In the case of an access device, the lock is released, and in the case of an ATM, the account is accessed, and in the case of the Internet, the account is accessed.” It is clear that the function of the unlocking part is to give access to a user either by granting access to a device or account or releasing of a lock. However, there is no disclosed structure of the unlocking part. It is unclear from the disclosure whether the unlocking part is a physical device, a physical mechanism, or whether it is an algorithm that is a part of the control part. Furthermore, the disclosure is contradictory as it states the unlocking part “is locked or unlocked” and also states that the unlocking part “may lock or unlock the security system”. It is therefore unclear whether the unlocking part is itself locked or if the unlocking part performs the locking operation. The disclosed examples are further contradictory: an access device where a lock is released lends to an interpretation that the unlocking part is a physical lock that 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-9 are rejected due to their dependency on claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by “the time difference between input events is to express a time flow by a visual means or an auditory means”. The language requires revising, and the claim is therefore indefinite. 
For the purpose of compact prosecution, the examiner is interpreting the claim to mean “the time difference between input events is expressed by a time flow using a visual means or an auditory means”. The disclosure at Page 2 line 21 lends itself to this interpretation. Claim 8 is rejected due to its dependency on claim 7.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the 
For the purpose of compact prosecution, the examiner is interpreting the “flow of time” and the “time flow” to refer to the same element, which is discussed on Page 5 line 4 of the specification to be a visual or auditory element of the display part. Claim 8 also recites “the time flow” and is rejected due to its dependency on claim 7.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The language “wherein the time difference between input events is an integer truncated less than a second” is contradictory and would not make logical sense. If the time difference is an integer that is truncated less than a second, the only integer that would satisfy the requirement is zero, in which case there would not be a time difference or the time difference would always result in the same value of zero.
For the purpose of compact prosecution, the examiner is interpreting the claim to mean “wherein the time difference between input events is truncated to an integer value”. This is based on Page 8 Line 10 to Page 9 Line 2 of the specification, which discusses the “touching lag password” and the determination of the time difference wherein the decimal value of a measured time difference is truncated to produce an integer value.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uenishi (US 2018/0114003 A1).

Regarding Claim 1, Uenishi teaches a password security system in which at least one randomly designated key is omitted when entering a password comprising: (Abstract, Figure 3)
a storage part for storing a password set consisting of a plurality of keys; (“The storage unit 140 further stores a registered password for authentication associated with a user name” Paragraph 0016. See Figure 1 storage unit 140. See 
a control part randomly generating at least one key to be omitted among the password set; (“the authentication unit 111 generates a random number N that is in a range of the number of characters of the registered password for authentication (a range of 1 to 8). In this example, assume that the authentication unit 111 generates "4" as the random number N… The password for temporary authentication is generated by removing the fourth character as the random number N from "test1234" as the registered password for authentication” Paragraphs 0024-25. See Figure 1 authentication unit 111, which is part of control unit 110. A random number between one and the number of characters in a password is generated. The character corresponding to the randomly generated number is then removed to generate a temporary password.)
a display part that displays a position of the key that is omitted or a flow of time; (“the authentication unit 111 displays an adjustment content of the password. Specifically, the authentication unit 111 displays a text of "removal of the fourth character," which indicates that the fourth character has been removed, on the operation display 130” Paragraph 0026. See Figure 1 operation display 130. See Paragraph 0032 for a similar disclosure. See Figure 3A, which shows an example display with the phrase “Removal of the fourth character”.)
an input part (“The operation display 130 functions as a touch panel to accept an input of a password by a user” Paragraph 0014) where the rest of the password set is entered except for the key to be omitted; (“The user enters the estimated "tes1234" into the password field 133 of the login screen 131.” Paragraph 0027. At 
and an unlocking part that locks or unlocks the password security system whether the entered password matches. (“At Step S40, the authentication unit 111 determines whether the entered password (also referred to as a password candidate) matches the password for temporary authentication or not. When both the sides match, the process proceeds to Step S50, and the login of the user whose employee number is "2511" is permitted. Meanwhile, when both the sides do not match, the authentication is rejected (that is, the authentication is not performed)” Paragraph 0029. See Figure Figure 2 S50, in which a user is logged in if the password they entered matches the temporary password with the random character removed.)

Regarding Claim 2, Uenishi further teaches wherein the display part is one or a combination of two or more of auditory or visual means. (“FIG. 3A illustrates an operation input display screen, which is actually displayed” Paragraph 0019. “the authentication unit 111 displays a text of "removal of the fourth character," which indicates that the fourth character has been removed, on the operation display 130” Paragraph 0026. See Figure 3A: the display part is a visual means.)

Regarding Claim 10, Uenishi teaches a method in which at least one randomly designated key is omitted when entering a password comprising steps of: (Abstract, Figure 3)
storing a password set in a storage part; (“The storage unit 140 further stores a registered password for authentication associated with a user name” Paragraph 0016. See Figure 1 storage unit 140. See Paragraph 0021, which discusses obtaining a pre-registered password and provides an example of the password.)
randomly generating at least one key to be omitted from the stored password set in the control part; (“the authentication unit 111 generates a random number N that is in a range of the number of characters of the registered password for authentication (a range of 1 to 8). In this example, assume that the authentication unit 111 generates "4" as the random number N… The password for temporary authentication is generated by removing the fourth character as the random number N from "test1234" as the registered password for authentication” Paragraphs 0024-25. See Figure 1 authentication unit 111, which is part of control unit 110. A random number between one and the number of characters in a password is generated. The character corresponding to the randomly generated number is then removed to generate a temporary password.)
displaying a position of an omitted key or a flow of time in a display part; (“the authentication unit 111 displays an adjustment content of the password. Specifically, the authentication unit 111 displays a text of "removal of the fourth character," which indicates that the fourth character has been removed, on the operation display 130” Paragraph 0026. See Figure 1 operation display 130. See Paragraph 0032 for a similar disclosure. See Figure 3A, which shows an example display with the phrase “Removal of the fourth character”.)
entering the rest of the password set is except for the omitted key; (“The user enters the estimated "tes1234" into the password field 133 of the login screen 131.” Paragraph 0027. At Figure 3A, the user enters the rest of the password except for the fourth character in box 133. Figure 3B shows what was entered by the user.)
and unlocking or locking a password security system according to whether the entered password matches. (“At Step S40, the authentication unit 111 determines whether the entered password (also referred to as a password candidate) matches the password for temporary authentication or not. When both the sides match, the process proceeds to Step S50, and the login of the user whose employee number is "2511" is permitted. Meanwhile, when both the sides do not match, the authentication is rejected (that is, the authentication is not performed)” Paragraph 0029. See Figure Figure 2 S50, in which a user is logged in if the password they entered matches the temporary password with the random character removed.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Uenishi (US 2018/0114003 A1) in view of Xu (US 2019/0121949 A1).

Regarding Claim 3, Uenishi teaches all the limitations of claim 1, on which claim 5 depends.
While Uenishi clearly teaches a display (Fig. 1 operation display 130, Fig. 3 login screen 131; Paragraphs 0014, 0019) and a person of ordinary skill in the art would know types of displays include LCD and LED displays, Uenishi does not explicitly teach wherein the display part is an LCD display or an LED display.
However, Xu, which is also directed to a password input user interface (Abstract), teaches wherein the display part is an LCD display or an LED display. (“the display Paragraph 0150.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display method of Uenishi by using an LCD or an LED display as taught by Xu. Such an implementation would yield predictable results, as it would amount to a simple substitution of the type of display being used as LCD and LED displays are well known by persons of ordinary skill in the art.

Regarding Claim 4, Uenishi teaches all the limitations of claim 1, on which claim 5 depends.
Uenishi does not teach wherein the display part is a speaker or a buzzer.
However, Xu, which is also directed to a password input user interface (Abstract), teaches wherein the display part is a speaker or a buzzer. (“It should be noted that the prompter may be the display panel 101 or a loudspeaker of the terminal. Specifically, the display panel may display a text to indicate that unlocking fails, or the loudspeaker of the terminal may play a voice to indicate that unlocking fails” Paragraph 0144. Also see Paragraph 0146, which further describes outputting information to a user using a loudspeaker.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display method of Uenishi by using a speaker to produce an auditory output for instructing the user to input a password as taught by Xu. Such an implementation would amount to a simple substitution of the output or display .

Claims 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uenishi (US 2018/0114003 A1) in view of Serpa (US 2005/0273624 A1).

Regarding Claim 5, Uenishi teaches all the limitations of claim 1, on which claim 5 depends.
Uenishi does not teach wherein a time difference between input events is added as the password set. 
	However, Serpa, which is directed to strengthening a password by incorporating a rhythm of key inputs, teaches wherein a time difference between input events is added as the password set (“When the timing element is added this simple password becomes a much more complicated code providing a greater level of protection. One possible pattern for the timing element of this password is two distinct three-keystroke combinations with a slight pause in between. The first three keystrokes are struck within a set time period (for example, a two-second period) and this entry is then followed by a pause of some predetermined length” Paragraph 0028. The timing element augments a password set by incorporating a tempo corresponding to a time different in between each character or a set of characters. Other examples are discussed in Paragraph 0029. Also see Paragraph 0034, which discusses storing a timing element in memory.)
the method of directing a user to omit a random key when entering a password taught by Uenishi by incorporating a time difference between input events to augment a password as taught by Serpa. Since Uenishi (Paragraph 0030) and Serpa (Paragraph 0018, 0040) both teach providing password security from third parties attempting to intercept a password, the combination would yield predictable results. As taught by Serpa (Paragraph 0026), “adding a timing element (i.e., a rate or pattern of password entry) to the password itself will substantially increase protection from unauthorized access.” Furthermore, Serpa (Paragraph 0017) teaches that adding a time difference between input events would aide in memorization of the password since rhythms and tempos are a natural memory aide.

Regarding Claim 6, Uenishi in view of Serpa further teaches wherein the time difference between input events is either a touching lag that is a time difference between touch events that touch keys, or a pushing lag that is a time difference between a touch event and a release event for a key. (Serpa, “The first three keystrokes are struck within a set time period (for example, a two-second period) and this entry is then followed by a pause of some predetermined length. (In this example, the pause could be between four and six seconds long.) After this pause the final three keystrokes must then be entered within a set time period (e.g., a two-second period). The pattern would thus appear something like: "zzz" (pause) "zzz".” Paragraph 0028. The time difference is a touching lag that is a time difference between key stokes on a 

Regarding Claim 7, Uenishi in view of Serpa further teaches wherein the time difference between input events is to express a time flow by a visual means or an auditory means. (See Page 9 for the examiner’s interpretation of this claim.) (Serpa, “To assist the user in entering their password with the correct pace, rhythm, or tempo, the system can display a visual feature such as a clock that ticks off seconds of time. Virtually any changing graphic image could act as a visual timing aid. Aside from a clock, some further possibilities are icons or shapes that change size, shape, or color, etc.” Paragraph 0037. Also see Paragraph 0038, which discusses providing an auditory timing signal to aid the user in entering the password.)

Regarding Claim 8, Uenishi in view of Serpa further teaches wherein the time flow is provided even when the password set is generated and also when the password set is input to unlock. (Serpa, “the pace, rhythm, or tempo of the password (i.e., the timing element) is set by the user or, with the consent of the user, by a computer or program. The timing element is then stored in computer memory. The timing element can be set at the same time the user selects a password… The user begins by entering a user ID and the program receives this information. Next, the program asks the user to enter a password… To assist the user in entering their password with the correct pace, rhythm, or tempo, the system can display a visual feature” Paragraphs 0034-37. A time flow, which is a visual, auditory, or tactile aid, is 
 
Regarding Claim 9, Uenishi in view of Serpa further teaches wherein the time difference between input events is an integer truncated less than a second. (See Page 10 for the examiner’s interpretation of this claim.) (Serpa, “Another option is to display numerals counting off seconds (i.e., "1", "2", "3", "4", "5" . . . etc.).” Paragraph 0037. The time difference corresponds to integer values in seconds. Also see Paragraph 0028, which discusses that the pauses between input events are predetermined periods, such as two, four, or six seconds.)

Regarding Claim 11, Uenishi teaches all the limitations of claim 10, on which claim 11 depends.
Uenishi does not teach wherein the password set further includes a time difference between input events.
	However, Serpa, which is directed to strengthening a password by incorporating a rhythm of key inputs, teaches wherein the password set further includes a time difference between input events (“When the timing element is added this simple password becomes a much more complicated code providing a greater level of protection. One possible pattern for the timing element of this password is two distinct three-keystroke combinations with a slight pause in between. The first three keystrokes are struck within a set time period (for example, a two-second period) and this entry is Paragraph 0028. The timing element augments a password set by incorporating a tempo corresponding to a time different in between each character or a set of characters. Other examples are discussed in Paragraph 0029. Also see Paragraph 0034, which discusses storing a timing element in memory.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of directing a user to omit a random key when entering a password taught by Uenishi by incorporating a time difference between input events to augment a password as taught by Serpa. Since Uenishi (Paragraph 0030) and Serpa (Paragraph 0018, 0040) both teach providing password security from third parties attempting to intercept a password, the combination would yield predictable results. As taught by Serpa (Paragraph 0026), “adding a timing element (i.e., a rate or pattern of password entry) to the password itself will substantially increase protection from unauthorized access.” Furthermore, Serpa (Paragraph 0017) teaches that adding a time difference between input events would aide in memorization of the password since rhythms and tempos are a natural memory aide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (CN 108090350 A) teaches an authentication method that directs a user to enter digits of a password based on randomly selected positions within the password. (Abstract, Fig. 1)
Brown (US 10,129,245 B2) teaches incorporating timing information into a password. (Abstract, Fig. 7)
Cheng (US 8,826,029 B2) teaches incorporation of a beat ratio and recording of a time message associated with each component of an access code. (Abstract, Fig. 3)
Bender (US 7,206,938 B2) teaches a touch lag and a pushing lag associated with password input. (Fig. 1)
Dry (US 2017/0210339 A1) teaches a lock mechanism on a vehicle and a display that produces a random number to prevent peeping. (Abstract, ¶ 2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173